Citation Nr: 1333619	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  12-33 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Carondelet Heart and Vascular Institute in Tucson, Arizona, on May 25, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962; currently, the Veteran is noncompensably service connected for bilateral hearing loss.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Tucson, Arizona, which denied reimbursement of medical expenses incurred on May 25, 2012, at the Carondelet Heart and Vascular Institute.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing in July 2013; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board notes that the Veteran has been denied reimbursement of the medical expenses incurred at the Carondelet Heart and Vascular Institute on May 25, 2012, because VA facilities were feasibly available.  

On May 25, 2012, the Veteran apparently began having chest pains when he was with his neighbor; the neighbor offered to call 911, but the Veteran refused and asked the his neighbor to drop him off at the former Tucson Heart Hospital, now Carondelet Heart and Vascular Institute.  The Veteran has indicated that he has a familial history of heart attacks, including a brother who had a fatal attack at age 42 and his father who had yearly attacks for approximately 20 years.

The Veteran indicated that he was aware that the Tucson VA Medical Center was 12 miles from his house, but given the circumstance and his belief that it was an emergent circumstance, he chose to go to the nearest hospital-Carondelet Heart and Vascular Institute-which was half a mile from his house.  

While at Carondelet Heart and Vascular Institute, the Veteran's heart symptoms resolved and he went home after three to four hours of arrival for treatment.  It appears to the Board that the Veteran left the facility when his condition had stabilized and that there was no longer an emergent circumstance.

The Board, however, has reviewed the financial documents in this case, and it appears that the incurred charges on May 25, 2012, are $2,903.00.  It also appears that perhaps those expenses were covered by the Veteran's Medicare Part A insurance plan.  On August 10, 2013, VA appears to have received a billing charge for $23.00 relating to this claim, but this is not entirely clear.  

Thus, the Board finds that a remand is necessary in this case in order to clarify what charges were specifically charged, in what amount, and whether the Veteran's Medicare insurance covered any or all of the charges associated with this claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Tucson VA Medical Center should clarify what charges and the specific amount of those charges that are being disputed in this case.  The VA Medical Center should additionally indicate whether such charges, in whole or in part, were covered by other medical insurance in this case, to include Medicare.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Carondelet Heart and Vascular Institute in Tucson, Arizona, on May 25, 2012, to specifically include whether the Veteran is eligible for such reimbursement or payment under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(e) and (f).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

